46 N.Y.2d 1020 (1979)
The People of the State of New York, Respondent,
v.
James David Bruckman, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1979.
Decided March 29, 1979.
Joseph A. Shifflett and Nathaniel A. Barrell for appellant.
Edward C. Cosgrove, District Attorney (John J. De Franks of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*1021MEMORANDUM.
The order of the Appellate Division should be affirmed.
Inasmuch as defendant failed to object to the verdict as returned by the jury, his claim of repugnancy was not preserved for appellate review. (See People v Parks, 59 AD2d 543, 544; People v Incherchera, 56 AD2d 852; cf. Matter of Oliver v Justices of N. Y. Supreme Ct. of N. Y. County, 36 N.Y.2d 53, 58; People v Quilles, 48 AD2d 933.)
Order affirmed in a memorandum.